The Defendant was sentenced for COUNT I: Criminal Possession of Dangerous Drugs - Opiate, a felony, in violation of Section 45-9-102(4), MCA, Imposition of sentence is deferred for a period of Three (3) years (Deferral Date 12/11/2015); and for COUNT III: Criminal Possession of Dangerous Drugs - Opiate, a felony, in violation of Section 45-9-102(4), MCA, Imposition of sentence is deferred for a period of Three (3) years (Deferral Date 12/11/2015), consecutive to the sentence imposed on COUNT I; and other conditions given in the Judgment on December 18, 2012.
On April2, 2013, the prior sentence imposed in the Judgment dated December 18, 2012, was revoked. The Defendant was sentenced for COUNT I: Criminal Possession of Dangerous Drugs - Opiate, a felony, in violation of Section 45-9-102(4), MCA, to the Department of Corrections for Five (5) years, Two (2) years suspended; and for COUNT III: Criminal Possession of Dangerous Drugs - Opiate, a felony, in violation of Section 45-9-102(4), MCA, to the Department of Corrections for Five (5) years, Two (2) years suspended, the sentence on COUNT III shall run concurrent to the sentence imposed on COUNT I. The terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment filed on December 19, 2012.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is *60inadequate or excessive.
DATED this 26th day of September, 2013.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.